17-13162-shl   Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit A -
                    State Court Action Complaint Pg 1 of 18



                        Exhibit A to Maddock Declaration

                          State Court Action Complaint
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                                             INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                               Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                               RECEIVED       A - 08/05/2020
                                                                                                        NYSCEF:
                                                      State Court Action Complaint Pg 2 of 18



          SUPREME                 COURT               OF THE               STATE             OF      NEW YORK
          COUNTY                 OF     NEW YORK
          -----------------------------------------------------------------X
          NEW YORK                     CITY        HOUSING                       AUTHORITY,                                               Index         No.



                                                                         Plaintiff,                                                       SUMMONS

                                         - against          -                                                                             Date         Index         No.       Purchased:


          COWI            CONSULTING                        INC.         f/k/a     GANDHI                                                 Plaintiff            designates           New        York

          ENGINEERING,                         INC.         and     NAVILLUS                    TILE,         INC.                        County              as the       place     of trial.
          d/b/a      NAVILLUS                    CONTRACTING,
                                                                                                                                          The         basis        of venue         is Plaintiff's
                                                                         Defendants.                                                      place         of business              located       at 90
          -----------------------------------------------------------------X                                                              Church              Street,        New     York,         NY
                                                                                                                                          10007


          TO THE             ABOVE-NAMED                               DEFENDANTS:


                          YOU          ARE       HEREBY                  SUMMONED                          to answer         the     Complaint                     in this      action       and     to   serve   a



          copy       of   your         answer,        or if the           Complaint               is not      served        with         this        Summons,                to serve        a notice       of



          appearance,                 on the     Plaintiff's             Attorney            within         20    days      after         service            of this       summons,            exclusive


          of the      date       of    service        (or       within       30       days     after       service         is complete                 if this       summons              is not



          personally             delivered          to you          within         the       State     of New          York);            and         in case        of   your      failure         to appear


          or answer,           judgment             will        be taken           against           you     by   default          for     the       relief         demanded             herein.


          Dated:           New         York,      New           York
                           August          5, 2020

                                                                                                                           LISA           BOVA-HIATT
                                                                                                                           Executive                 Vice          President        for
                                                                                                                           Legal          Affairs             and     General           Counsel
                                                                                                                           New                  rk    City         Housing         Authority


                                                                                                                     By:
                                                                                                                           Gi            ahmias,              Of    Counsel
                                                                                                                           90     Church              Street,         11th      Floor

                                                                                                                           New           York,         NY          10007

                                                                                                                           (212)          776-5148




                                                                                                       1 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                      Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                      RECEIVED       A - 08/05/2020
                                                                                               NYSCEF:
                                             State Court Action Complaint Pg 3 of 18



          To:   Cowi        Consulting             Inc.
                 111     John       Street,       3rd      Fl.
                New        York,          NY      10038


                Gandhi           Engineering,               Inc.
                 111     John       Street,       3rd      Fl.
                New        York,          NY      10038


                Cowi        Consulting,             Inc.
                c/o     N.Y.S.          Department               of   State
                One      Commerce                 Plaza
                99 Washington                  Avenue

                Albany,            NY      12231


                Gandhi           Engineering,               Inc.
                c/o     N.Y.S.          Department               of   State
                One      Commerce                 Plaza
                99 Washington                  Avenue

                Albany,            NY      12231


                Navillus           Tile    Inc.     d/b/a        Navillus     Contracting
                633      3rd     Avenue
                 17th      Floor
                New        York,          NY      10017


                Navillus           Tile    Inc.     d/b/a        Navillus     Contracting
                c/o     N.Y.S.          Department               of   State
                One      Commerce                 Plaza
                99 Washington                  Avenue

                Albany,            NY      12231




                                                                                            2



                                                                                   2 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                                             INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                                  Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                                  RECEIVED       A - 08/05/2020
                                                                                                           NYSCEF:
                                                         State Court Action Complaint Pg 4 of 18



          SUPREME                    COURT             OF THE                STATE            OF       NEW YORK
          COUNTY                OF         NEW YORK
           ------------------------------------------------------------------X
           NEW YORK                        CITY          HOUSING                     AUTHORITY,                                                     Index         No.



                                                                              Plaintiff,
                                                                                                                                                    COMPLAINT
                                              - against         -



           COWI             CONSULTING                          INC.         f/k/a        GANDHI
           ENGINEERING,                             INC.        and     NAVILLUS                      TILE,         INC.
           d/b/a      NAVILLUS                      CONTRACTING,


                                                                              Defendants.
           ------------------------------------------------------------------X


                         Plaintiff            New        York         City      Housing              Authority           ("Housing              Authority"),               by     its    attorney,          Lisa



          Bova-Hiatt,                Executive             Vice-President                     for     Legal        Affairs          and     General            Counsel          (Gil      Nahmias,           of



          Counsel),            for     its    verified          complaint,                 alleges       as follows:


                                                                                              INTRODUCTION


                         1.                In this        action        the     Housing              Authority             seeks      damages               against      Cowi           Consulting           Inc.



          ("Cowi")            formerly              known            as Gandhi              Engineering,                Inc.       ("Gandhi")               for    Gandhi's             breach       of


          contract          and      professional                   malpractice              in rendering               of professional                 architectural              and       engineering


          services,           and     against         Defendant                 Navillus             Tile,     Inc.     doing        business           as Navillus              Contracting

                                              Navillus'
          ("Navillus")               for                            breach           of    contract          and      negligence             in performing                construction               work          on


          an exterior             brickwork               restoration                and     roofing          replacement                 project       (the       "Project")            at Parkside



          Houses,           a Housing               Authority             owned             and      operated          public         housing          development                 located        in the



          Bronx,         New         York.


                                                                                                    THE       PARTIES


                         2.                The      Housing             Authority             is a public             benefit         corporation                 organized            and   existing


          under       the     New            York     Public           Housing              Law       to operate             and     maintain           low-income                housing         in New




                                                                                                             3 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                                               INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                                Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                                RECEIVED       A - 08/05/2020
                                                                                                         NYSCEF:
                                                       State Court Action Complaint Pg 5 of 18



          York        City.         See N.Y.            Public           Housing           Law         §§ 3(2)           &       401.        The        Housing           Authority           maintains


          offices          at 250       Broadway,                New         York,         New         York         and         90     Church            Street,     New         York,        New          York.


                           3.              Upon         information               and      belief,        Defendant                    Cowi         is a New          York         corporation               with            a


          principal             place      of business               at 111        John        Street,        Third            Floor,         New         York,       New        York.         Upon


                                                                                                                                                                                 Inc."
          information                and      belief,         Cowi        was      formerly            known              as "Gandhi                 Engineering,                           and         changed                  its


                                                                     Inc."
          name        to "Cowi               Consulting                          after       Gandhi           was        purchased                 by     Cowi       North         American               Holding,


          Inc.      Upon           information                and     belief,        Cowi,          formerly             known              as Gandhi,              was      and      continues             to be            a


          licensed              engineering             and      architectural               firm      holding                itself       out     to the     general         public          as possessing


          the     skill,        expertise,           and      knowledge                of those          professions.


                           4.              Upon         information               and      belief,        Defendant                    Navillus           is a New           York        corporation                   with


          a principal              place       of business               at 633        3rd     Avenue,              17th          Floor,          New       York,         New       York.         Upon


          information                and      belief,         Navillus          was        and      is a licensed                   construction              contractor            holding             itself         out


          to the       general          public          as possessing                the      skill,     expertise,                  and     knowledge               of   that      profession.


                                                                                JURISDICTION                             AND            VENUE


                           5.              The       Court       has      personal           jurisdiction                over          Defendants                 under      CPLR           Section              301


          because           Defendants                reside         and/or        do business                in New               York.


                           6.              Venue           is proper          in this        Court        pursuant                to CPLR               Section       503        because          all     parties


          have       principal             offices         located        in New             York        County               and      CPLR             Section       501     because           under             the



          governing               contracts,            the    parties          have       consented            to       submit            themselves               to the jurisdiction                    of this


          Court        with        respect        to any         proceedings                 arising          out       of,     under            or related         to the       contracts.


                                                                                               BACKGROUND


                           7.              The       Housing           Authority              is the      largest             public         housing          authority             in North            America,



          providing               affordable            low      and      moderate               income         housing                 to over          380,000          authorized            residents                in




                                                                                                                    2




                                                                                                         4 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                                              INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                                Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                                RECEIVED       A - 08/05/2020
                                                                                                         NYSCEF:
                                                       State Court Action Complaint Pg 6 of 18



          316     housing              developments                  with      over         170,000           apartments                 in the        five     boroughs            of New             York         City

                   "Developments"
          (the                                           or singularly               "Development").


                         8.               From         time        to time         the      Housing           Authority               engages            and      relies     upon       the       professional


          services         of       architectural              and     engineering                  firms      to assist          in,     among           other       things,        the    repair,


          renovation,                and/or        maintenance                of     its     Developments.


                         9.               The         Housing          Authority               contracts          with         building           contractors              to perform              repairs          to


          and     improvements                     on Developments                          pursuant          to designs,                specifications,                 drawings           and        contract


          documents                 prepared           by     professional                 architecture              and       engineering               firms.


                                                         THE          CONSULTANT                             AGREEMENT                            BETWEEN
                                                              THE       HOUSING                       AUTHORITY                         AND          GANDHI


                         10.              On or about                July      12,        2011,       the    Housing             Authority               issued        a Request            for        Proposals



          ("RFP")             for     various          architectural               and       engineering              professional                  services          to be performed                    by

                                                                                                                                                                      "as-needed"
          qualified           architectural                 and     engineering                professional                service          firms        on     an                                or


          "requirements"
                                              basis     (the       "Services")               pursuant           to task          orders          and     supplemental                task      orders           issued



          by     the    Housing               Authority.


                         11.              The         RFP      required            that      all    architectural               and      engineering                 professional             services


          firms        submitting               proposals            must      be able             to provide            all     necessary              and      usual       components                  and/or


          services         in connection                    with      the     services             described           in the         following               categories         to maintain                  and/or


          renovate            existing           facilities          and/or        to create           new       facilities             and/or         additions,          including              without


          limitation:               architectural,              structural,           mechanical,                electrical             and      communications,                     plumbing,                 civil



          engineering,                 fire    protection,             landscaping                  and     grounds             improvement,                    historic        preservation                  and



          restoration,               specification                writing,         security           system(s),               peer      review          of    contract         documents                 and



          specifications,                 construction                administration,                     demolition             monitoring,                  energy       conservation                  and



          analysis,           environmental                    assessment,                 interior         design(s),           programming                     services,          expediting


                                                                                                                 3




                                                                                                          5 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                                                     INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                                 Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                                 RECEIVED       A - 08/05/2020
                                                                                                          NYSCEF:
                                                        State Court Action Complaint Pg 7 of 18



          services,          cost        estimating,              change              order          analysis,         capital           needs         assessments,                 green        capital          needs



          assessment,                sustainability                  and       high      performance                    design,           site       surveys,          special           inspections,              testing


          and      probing,              and      scanning            and       archiving               services.


                          12.              On or about                 August            17,       2011           Gandhi           submitted             a proposal               to the       Housing


          Authority             in response                to the          RFP        representing                  it possessed                 the    necessary                knowledge,               skill        and


          experience                to perform             the       Services            described                 in the         RFP.


                          13.              On or about                 April          2, 2012,              the    Housing              Authority              and     Ghandi            entered          into


          Contract           No.         AE1203158                   for     architectural                   and      engineering                services            (the    "Consultant


          Agreement").


                          14.              Under          the     Consultant                  Agreement,                   Gandhi             was      responsible                for    the     timely


          verification              at the         Development(s)                       of     all     existing            field/site           conditions             and        dimensions               relevant            to


          Task       Orders,             or otherwise                relevant           to performing                       the    Services.              Gandhi            agreed         the     Housing


          Authority             would            hold      Gandhi            liable          for      all    losses,         damages,                or change          order           claims       resulting


          from       any      errors,            omissions             or negligent                   acts        on the      part       of     Gandhi          in    accurately               assessing           and



          taking         account            of    actual        field/site             conditions                 in performing                  Services            under         the     Consultant


          Agreement.


                          15.              By      entering           into       the     Consultant                 Agreement,                   Gandhi          expressly               acknowledged                    the



          Housing           Authority                  would         be relying               on the          accuracy             and        completeness                  of    Gandhi's           professional


          services          and      knowledge                  of    site      conditions,                  proper         choice            of materials             and        equipment,               and



          practicality              of    design          for     bidding,             construction                   and     maintenance                  purposes               and     that     Gandhi              would


          be held          liable         for     any     legal       noncompliance                          and/or         claims            that     arise     from        inaccuracies                 in,     or


          omissions             from,            the    Contract             Documents.


                          16.              With         respect            to all      designs,              drawings             and     papers          ("Contract                Documents")                   Gandhi


          prepared           under          the        Consultant              Agreement,                    Gandhi           agreed           it must:
                                                                                                                       4




                                                                                                                  6 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                                 INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1            Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                            RECEIVED       A - 08/05/2020
                                                                                     NYSCEF:
                                   State Court Action Complaint Pg 8 of 18



                        (a)   comply             with         all     applicable            federal,          state         and    local      laws,          codes,         ordinances,


                              rules        and         regulations,               as modified                by     any      waivers          that       Gandhi            may       obtain


                              from         the     appropriate                 jurisdictions;



                        (b)   prepare            all     Contract              Documents                in    accordance               with        the       highest        standard            of



                              industry            practice                prevailing         in the          City      of New             York         and      with       sufficient


                              construction                    detail         shown        to enable               prospective              bidders           ("contractors")                   to


                              make         accurate                 and      reliable       estimates               of the        quantities,            quality           and      character              of


                              labor        and         materials              required        to construct                  and     complete              the       work      and       to install


                              the     equipment                     therein       in    a first-class               workmanlike                  manner;             and



                        (c)   use     best        efforts            to guard           against         errors        and       omissions              in the        performance                     of    its


                              services            under             the     Consultant            Agreement                  and      carefully           prepare            Contract


                              Documents.


                  17.   Under        the     General                Warranties              of the       Consultant                Agreement,                   Gandhi           agreed         it


          must:



                        (a)   perform             all        Services          under        the       Consultant              Agreement                  in accordance                  with         the


                              highest            level         of    care      prevailing             in the         City       of New           York         for      architects          and


                              engineers                performing                 similar         services           at the        time     that        specific           Task      Orders               are


                              issued         to Gandhi;



                        (b)   perform             all        Services          in accordance                  with        the     terms       and        conditions               of the


                              Consultant                 Agreement                  and     any        issued         Task        Orders;          and



                        (c)   assign         professionals                     to perform              the     Services            under         the     Consultant               Agreement


                              that     have            the     proper          skill,     training           and      background                 so as to be able                   to perform


                              the     Services                in a competent                 and       professional                 manner.




                                                                                                  5




                                                                                         7 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                                                 INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                                  Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                                  RECEIVED       A - 08/05/2020
                                                                                                           NYSCEF:
                                                         State Court Action Complaint Pg 9 of 18



                        18.               Under            the     Consultant              Agreement,                   Gandhi        agreed           to perform               the     Services          set forth


          in the      RFP       subject             to the         Housing           Authority's               issuance             of task          orders       and        supplemental                 Task


          Orders        to Gandhi.


                        19.               On or about                   September              30,     2014,        the      Housing           Authority                 issued        Task      Order        #3     for


          Design        Service               for    Brickwork/Roofs                        at Parkside              Houses          to Gandhi.                  The         scope      of work           under


          Task       Order       # 3 included                     document              revisions            and        related      services            to complete                  construction            bid


          documents             for       exterior              envelope          waterproofing,                    removing               parapet            fence      and        coping,       railing


          assemblies            and           repairs           to the      interiors         of     apartments              damaged              by     water         infiltration             at Parkside


          Houses.            Services               included            converting             lump          sum        contract          documents               into       unit      price     factor       bid



          format,       providing                   and     securing           hazardous               materials            drawings,             revising             the     cost     estimate          and


          work       cost      breakdown                   to unit         prices,         providing            sample            ACM         abatement                work          plan,      and   fully


          incorporating                  of     Local           Law      11,    cycle         7 exterior            masonry           façade           compliance                   reports.       Gandhi            was


          also      required          to provide                  bid    and     award          services,           prepare          and      file      of plans             at the     New       York        City


          Department                of    Buildings                to obtain            approvals.             Gandhi's              Construction                 Phase           services        included


          review        and     vetting              of    submittals,            processing                 and     evaluating              requests            for     information,              and



          attending           progress              meetings.


                                                           THE          CONSTRUCTION                                CONTRACT                         BETWEEN
                                                           THE           HOUSING                   AUTHORITY                         AND          NAVILLUS


                        20.               On or about                   August          31,    2015,          the       Housing           Authority             awarded               Contract        No.       BW

          1222342            to Navillus                  for     Exterior        Brickwork                  Restoration,             Roofing             Replacement                    with     built       up


          roofing        and     related             work          at all      14 buildings              of Parkside                Houses             (the     "Construction                   Contract").


                        21.               Gandhi                prepared         the     contract            documents              for     the      work        under         the      Construction



          Contract,           and        that       work         included,           but      was      not     limited            to the     following                items:




                                                                                                                    6




                                                                                                          8 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                              INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1           Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                           RECEIVED       A - 08/05/2020
                                                                                    NYSCEF:
                                  State Court Action Complaint Pg 10 of 18



                       (a)   Removing               coping          stones        and          full     thickness               of parapet                walls      down        to


                             roof     level.        Replacing            parapet               walls        with          new      metal              railing       secured          to


                             roof     deck;



                       (b)   Removing               existing          face       bricks           and       providing               new          cast       stone         spandrel


                             panels       from        roof      level        to top        floor          window                lintel         level;



                       (c)   Removing               existing          top     floor        window                 lintels        and          providing             new


                             continuous              steel     lintel/relieving                       angles;



                       (d)   Replacing              cracked/spalled/displaced                                    bricks;



                       (e)   Replacing              corroded           lintels        along             with       five      courses              of bricks           or the


                             course       of bricks            up     to the       next          header            course;



                       (f)   Repairing              concrete          at roof         curbs,            children's               center           canopy            and



                             bulkheads;



                       (g)   Repairing              damaged           concrete             roof          decks         at main                roof,       community


                             center      roofs,        bulkheads,                children's               center,           entrance,                 canopy         roofs      and


                             garage       roofs;



                       (h)   Removing               and      replacing            existing               roofing            at main             roof,       community


                             center      roofs,        bulkheads,                children's                 center,          entrance                 canopy        roof      and


                             garage       roofs;



                       (i)   Repointing              deteriorated                mortar           joints          at building                  façades.            Full



                             pointing          of    all    bulkhead             walls          at all         buildings;



                       (j)   Re-caulking               masonry              openings                  affected         by       masonry                 work;



                       (k)   Scraping           and        painting          exposed              lintels          affected              by     masonry             work;



                       (1)   Removing               existing          guard        rails         copings             and        metal           under           coping/cap


                             flashing          and     providing             new         roof          railing;
                                                                                           7




                                                                                 9 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                                             INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                              Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                              RECEIVED       A - 08/05/2020
                                                                                                       NYSCEF:
                                                     State Court Action Complaint Pg 11 of 18



                                        (m)      Rebuilding                compactor             stacks          with         new      brickwork,                precast          concrete


                                                 copings            and      spark      arrestors;



                                        (n)      Replacing                existing       bulkhead            doors,             frames,            saddles           and     hardware           at


                                                 all     buildings;           and



                                        (0)      Performing                 asbestos         abatement                 at all       disturbed              areas       affected         by    work


                                                 of the        Construction                 Contract.


                        22.             Under          the     Construction              Contract,           Navillus                 was     required               to adhere          to contract



          requirements,                specifications,                references,             industry            standards,              governing                  codes     and/or         regulations


          applicable            to the        Construction                Contract          work.


                                                                                                                    Navillus'
                        23.             The      Construction                 Contract           required                                   workmanship                      to be of        superior


          quality.


                                                                                                                                Navillus'
                        24.             The      Construction                 Contract           also     required                                    work           to conform              to the


          contract        requirements                  and        be free      of    any     defect        in     equipment,                 material,               or workmanship


          performed             by     the    Contractor              or any         subcontractor                or supplier                 at any         tier.


                        25.             On or about                 September            2, 2015,           the        Housing            Authority                issued      to Navillus              notice


          to proceed            on the         Parkside            Houses        Construction                Contract                 work.


                               DEFICIENCIES                          IN     GANDHI               AND         NAVILLUS'S                              CONTRACT                      WORK

                        26.             Upon           information             and     belief,       during             the     Project            there      was       an increase            in reported


          façade        leaks        at Parkside             Houses.


                        27.             Based          on     Gandhi's           inspections             of the          leaks         Gandhi              submitted           repair        details      for


          field      repairs         which       proved            unsuccessful.


                        28.             In    2019,          the    Housing          Authority            retained              the     services            of       Superstructures                 Engineers


          and     Architects            ("Superstructures")                      to investigate                  the     integrity            of     the     Parkside          Houses           façade          due


          to water        intrusion.
                                                                                                            8




                                                                                                    10 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                                                       INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                               Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                               RECEIVED       A - 08/05/2020
                                                                                                        NYSCEF:
                                                      State Court Action Complaint Pg 12 of 18



                        29.              Upon           investigation,                    Superstructures                     found             the    repointing              mortar          used      by    Navillus


          to be highly             absorptive.                    The       investigation                 also     confirmed                    the     mortar          used      by      Navillus            in its



          repointing           work         was         Type          O mortar.


                        30.              Upon           information                 and      belief,          Type          O mortar                  is unsuitable              for    repointing             the


          façade       of     Parkside            Houses.


                        31.              Upon           information                 and      belief,         the       use      of       Type         O mortar           caused           and/or          exacerbated


          water       intrusion           into        Parkside              Houses           buildings             and        apartments.


                        32.              Upon           information                 and      belief,         the       use      of       an appropriate                 type       of mortar             would           have


          reduced           and/or        eliminated                  water        intrusion           into        the      Parkside              Houses             façades.


                        33.              Gandhi             prepared               the     Construction                  Contract                documents               and      specified             Type         O


          mortar       for     repointing                  work         on the           façades       of     Parkside               Houses             buildings.


                        34.              As      part       of the          Services          under          Task           Order          #3     and      the       Consultant                Agreement,


          Gandhi           approved             the        submittals              for     mortar         used         by     Navillus                in performance                    of the         Construction



          Contract,           including            the       Type           O mortar              Navillus           used        to repoint               the       façade        of     Parkside          Houses.


                        35.              Analysis              of the         mortar         Navillus              prepared                and        applied         indicated               it had     a poor



          consolidation,                 with      an interconnected                          voids          structure,              contributing                   to relatively              porous         mortar.


          Upon        information                and        belief,         this     was       due        to the         poor        workmanship                      of Navillus               in preparing              and



          applying           the     mortar.               Upon         information                and       belief,          the        poor         workmanship                 of Navillus


          exacerbated              the     use        of    an inappropriate                       mortar          and        resulting               leaks      into      the     Parkside             Houses


          façades.


                        36.              As      a result          of    deficiencies                 in the        work            of    Gandhi              and     Navillus,           the        Housing


          Authority           has     not        received             the     value         for     the      money            it paid           for     the     Project,          and         must      now     remove


          the     mortar       used        in the           Project          to repoint             façades            with         an appropriate                    mortar           that     will     prevent


          water       penetration                at Parkside                Houses.
                                                                                                                     9




                                                                                                            11 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                                                     INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                               Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                               RECEIVED       A - 08/05/2020
                                                                                                        NYSCEF:
                                                      State Court Action Complaint Pg 13 of 18



                       FIRST              CAUSE             OF        ACTION                -     COWI/GANDHI'S                                     BREACH                    OF        CONTRACT


                        37.               The     Housing               Authority               repeats         and       realleges                paragraphs                1 through           36    above           as if



          fully     set forth         here.


                        38.               The     Housing               Authority               satisfied          all    its     obligations                   required        under          the


          Construction               Contract.


                        39.               By     reason          of    its    deficient            Services,             as described                     above,         Gandhi            breached         the        terms


          and      conditions             of the        Consultant                Agreement,                including                  but        not     limited          to those         stated      above,          all


          of which           resulted           in the      wrong            use     of repointing                    mortar           and         water         intrusion          into     the      façades          of


          Parkside        Houses.                Rather          than        being     repaired,                the      façades             of     Parkside            Houses          leak       water        into     the



          interiors,          causing           damage            to Parkside               Houses.


                        40.               In    addition,             when        inspecting              leaks,         Gandhi              failed            to consider          and/or           discover          the


          mortar       used         for     repointing               permitted            water        intrusion                into     the        Parkside            Houses           façades,          and     issued


          a report       recommending                       repairs          that     did       not    address            the      inappropriate                       mortar       used       to repoint              the


          façades       of     Parkside            Houses.


                        41.               By     reason          of the        foregoing,             the       Housing                Authority                 has    incurred           damages,



          including           but     not       limited         to     substantial              property              damage,            and            the     cost    and     expense            of repairing


          the     Parkside          Houses             façades.


                        42.               By     reason          of    Gandhi's             aforesaid             breaches               of the               Consultant           Agreement,              the



          Housing         Authority               must          repair       the     Parkside             Houses            and         has        been          damaged           in    an amount              to be


          determined             at trial        but      not     less       than     $11,900,000.00.


                               SECOND                  CAUSE                 OF      ACTION                 -    COWI/GANDHI'S                                         MALPRACTICE


                        43.               The     Housing               Authority               repeats         and       realleges                paragraphs                1 through           36    above           as if



          fully     set forth         here.




                                                                                                                  10




                                                                                                       12 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                                                     INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                                 Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                                 RECEIVED       A - 08/05/2020
                                                                                                          NYSCEF:
                                                        State Court Action Complaint Pg 14 of 18



                         44.                Gandhi            submitted               a proposal             to the      Housing                  Authority               in response              to the       RFP



          representing                it possessed                 the     necessary               knowledge,                 skill         and     experience                  to perform          the      Services


          required            for     the     Project.


                         45.                By     entering             into      the     Consultant               Agreement,                     Gandhi           expressly             acknowledged                     the



          Housing             Authority              would             be relying             on the        accuracy             and         completeness                   of    Gandhi's           professional


          services            and     knowledge                   of    site     conditions,              proper         choice             of materials                  and     equipment,              and



          practicality              of      design         for     bidding.


                         46.                In providing                 professional                  services,         Gandhi              prepared               specifications                 and     drawings



          for,     among            other        things,          façade          repair,        including             brick          repointing,              repair           and      replacement             at


          Parkside            Houses.


                         47.                The      specifications                     included           descriptions                as to the             type      of mortar               to be used           for     the


          façade         repair          at Parkside               Houses.


                         48.                Upon         information                  and      belief,       Gandhi             approved               the     submittals                for    mortar        used         by


          Navillus            in performance                      of the         Construction                 Contract,               including              the     type        of    mortar       Navillus              used


          to repoint            the      façade          of      Parkside             Houses.


                         49.                In    addition,             when          it inspected            leaks,       Gandhi                 failed      to consider                 and/or         discover          the


          mortar         used         for    repointing                caused           water          intrusion        into          the    Parkside               Houses             façades,      and        issued           a


          report     recommending                          repairs             that     did    not       address        the      inappropriate                     mortar             used     to repoint           the


          façade         of    Parkside              Houses.


                         50.                Gandhi            was        careless,            failed      to use        reasonable                  and      customary                 care,      departed          from


          accepted            practice            and      failed         to perform               the     Services            required             under           the     Consultant              Agreement                   in


          accordance                with         professional                  and      industry          standards,             and         therefore             committed                 professional


          malpractice                in its       services             in relation             to the       Project,          as described                   above.




                                                                                                                   11




                                                                                                            13 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                                             INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                              Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                              RECEIVED       A - 08/05/2020
                                                                                                       NYSCEF:
                                                     State Court Action Complaint Pg 15 of 18



                        51.             As      a result          of    Gandhi's              malpractice,               rather        than      being          repaired,        the     façades        of


          Parkside           Houses          leak        water         into     the    interiors,            causing            significant            damage          to Parkside             Houses.


                        52.             By      reason           of the        foregoing,             the     Housing             Authority               has    incurred        damages,



          including           but    not       limited         to substantial                 property           damage,               and     the     cost      and   expense            of repairing


          the     Parkside          Houses          façades.


                        53.             By      reason           of    Gandhi's           malpractice,                the       Housing           Authority            must      repair        the


          Parkside           Houses          and     has       been           damaged           in an amount                   to be determined                    at trial     but      not    less    than


          $11,900,000.00.


                             THIRD             CAUSE                  OF ACTION                     - NAVILLUS'                         BREACH                  OF     CONTRACT


                        54.             The      Housing               Authority              repeats         and       realleges            paragraphs              1 through           36    above         as if



          fully      set forth        here.


                        55.             The      Housing               Authority              satisfied         all     its    obligations             required         under          the


          Construction               Contract.


                        56.             By      reason           of    its    deficient         work,          as described                  above,        Navillus           breached         the     terms


          and     conditions            of the       Construction                     Contract,             including            but     not     limited         to those        stated        above,        all


          of which           resulted          in water             intrusion          into     the       façades             of Parkside             Houses.          Rather          than    being


          repaired,          the     façades        of Parkside                 Houses           leak        water        into     the       interiors,          causing        significant            damage


          to Parkside              Houses.


                        57.             By      reason           of the        foregoing,             the     Housing             Authority               has    incurred        damages,



          including           but    not       limited         to      substantial            property           damage,               and     the     cost      and   expense            of repairing


          the     Parkside          Houses          façades.


                                                                       Navillus'
                        58.             By      reason           of                       breaches              of the          Construction               Contract,           the     Housing


          Authority           must       repair          the     Parkside             Houses          and      has      been        damaged               in an amount               to be determined


          at trial     but     not      less     than       $11,900,000.00.
                                                                                                                12




                                                                                                       14 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                                               INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                              Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                              RECEIVED       A - 08/05/2020
                                                                                                       NYSCEF:
                                                     State Court Action Complaint Pg 16 of 18



                                        FOURTH                    CAUSE                     OF     ACTION                  - NAVILLUS'                     NEGLIGENCE


                        59.             The       Housing                   Authority             repeats          and      realleges          paragraphs                1 through          36    above          as if



          fully      set forth       here.


                        60.             In     awarding                 the        Construction               Contract            to Navillus,             the     Housing           Authority            relied


          upon       Navillus           expertise           as a construction                             contractor             to ensure        successful              completion              of the        work


          required        under         the      Construction                         Contract.


                        61.             Navillus            was             careless,            failed      to use        reasonable             and      customary               care,    departed            from


          accepted        practice             and       failed             to perform              the     work       required          under          the      Construction              Contract         in


          accordance             with         professional                    and       industry           standards,             performed             poor       workmanship,                   and


          therefore          was     negligent              in        its     work,         as described               above.


                                                                             Navillus'
                        62.             As      a result           of                             negligence,               rather      than       being         repaired,          the    façades         of


          Parkside        Houses              leak       water              into      the    interiors,          causing           significant           damage            to Parkside             Houses.


                        63.             By      reason            of the            foregoing,             the     Housing            Authority            has      incurred         damages,



          including           but    not       limited           to     substantial                property            damage,          and       the    cost      and      expense           of repairing


          the     Parkside          Houses           façades.


                                                                            Navillus'
                        64.             By      reason            of                             negligence,               the    Housing           Authority              must      repair       the


          Parkside        Houses              and    has         been              damaged           in an amount                 to be determined                      at trial     but    not    less     than


          $11,900,000.00.



                        WHEREFORE,                               the         Housing             Authority             demands          judgment:



                                        (a)              On the               first      cause        of    action,         against       Defendant                Cowi        formerly           known          as


          Gandhi        awarding               damages                 in an amount                   to be determined                    at trial,        but     no     less     than



          $11,900,000.00;




                                                                                                                      13




                                                                                                            15 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                          INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                       Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                       RECEIVED       A - 08/05/2020
                                                                                                NYSCEF:
                                              State Court Action Complaint Pg 17 of 18



                                 (b)         On the      second      cause         of     action,          against        Defendant                Cowi         formerly           known   as


          Gandhi      awarding         damages     in an amount             to be determined                         at trial,      but      no     less       than



          $11,900,000.00;



                                 (c)         On the third          cause     of        action,       against          Defendant              Navillus             awarding


          damages      in an amount          to be determined               at trial,        but      no      less    than        $11,900,000.00;



                                 (d)         On the      fourth     cause         of     action,       against          Defendant                 Navillus            awarding


          damages      in an amount          to be determined               at trial,        but      no      less    than       $11,900,000.00;

                                                                                                 attorneys'
                                 (e)         Together       with     reasonable                                       fees       and     costs          and     disbursements


          incurred     in this    action,    together       with     such      other         and      further          relief      as the         Court         deems      just      and


          proper.


             Dated:     New      York,      New   York
                        August         5, 2020


                                                                                                                       LISA         BOVA-HIATT
                                                                                                                       Executive                 Vice        President       for
                                                                                                                       Legal           Affairs          and     General          Counsel
                                                                                                                       New         York          City        Housing       Authority




                                                                                                                By:
                                                                                                                       Gil       Nahmias,               Of     Counsel
                                                                                                                       90       Church           Street,        11th     Floor
                                                                                                                       New         York,          NY          10007

                                                                                                                       (212)        776-5148




                                                                                            14




                                                                                   16 of 17
FILED: NEW YORK COUNTY CLERK 08/05/2020 09:02 PM                                                                                                                                    INDEX NO. 451637/2020
NYSCEF DOC. 17-13162-shl
             NO. 1                              Doc 822-1 Filed 05/10/21 Entered 05/10/21 13:37:59   Exhibit
                                                                                              RECEIVED       A - 08/05/2020
                                                                                                       NYSCEF:
                                                     State Court Action Complaint Pg 18 of 18



          SUPREME                  COURT                OF         THE        STATE              OF      NEW YORK                                     Index         No.:
          COUNTY                 OF      NEW YORK

          NEW YORK                      CITY         HOUSING                  AUTHORITY,


                                                                       Plaintiff,


                                         - against           -



          COWI           CONSULTING                          INC.     f/k/a     GANDHI
          ENGINEERING,                         INC.          and    NAVILLUS                     TILE,       INC.
          d/b/a     NAVILLUS                    CONTRACTING,


                                                                       Defendants.


                                                                                                 COMPLAINT


                                                                                          LISA         BOVA-HIATT
                                                                 Executive             Vice-President                    for       Legal       Affairs
                                                                                          and     General             Counsel

                                                                                          Attorney          for       Plaintiff
                                                        NEW YORK                          CITY         HOUSING                    AUTHORITY
                                                                                      90     Church            St.,     11th        Fl.
                                                                                          New      York,          NY      10007

                                                                                                 (212)      776-5148
                                                                                    Gil     Nahmias,              Of      Counsel


          Pursuant          to 22 N.Y.C.R.R.                        § 130-1.1(a),                the     undersigned               attorney,         duly        admitted      to practice        law
          in the        Courts       of the          State       of New        York,         hereby         certifies,            under      the     penalty        of perjury       pursuant       to
          the     CPLR,          that    to the        best        of his     knowledge,                 information               and     belief,        formed       after   an inquiry
          reasonable             under         the    circumstances,                  the       presentation             of these          papers         or the      contentions       therein
          are     not    frivolous          as defined              in 22 N.Y.C.R.R.                       § 130-1.1(c).




           Dated:            New                       NY                                                                                                    •
                                         York,
                             August            5, 2020                                                                  Gil       Nahmias,           Of     Counsel




                                                                                                       17 of 17
